                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


MARSHALL RICHMOND,

               Plaintiff,                                            Case No. 3:17-cv-00103-YY
       v.
                                                                         OPINION AND ORDER
RICHARD IVES, et al.,

               Defendants.



MOSMAN,J.,

       On October 17, 2018, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R) [61], recommending that I GRANT Defendants' Motion to Dismiss

[55] without prejudice and with leave to amend. Defendants objected to the F&R, arguing that

leave to amend was inappropriate because no amendment could correct the defects in the

Complaint. Plaintiff did not respond to the Motion to Dismiss or Defendants' Objections to the

F&R [63].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or



1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       I have reviewed those portions of the F&R to which Defendant objected. Upon review, I

agree with Judge You's recommendation. I ADOPT the F&R [61] except that I do not adopt

Judge You's finding that Plaintiff's failure to respond to the Motion to Dismiss was a

concession. Because Judge You's recommendation is supported by other findings, Defendants'

Motion to Dismiss [55] is GRANTED. Plaintiff's Complaint [1] is DISMISSED, with leave to

amend. Plaintiff may file an amended complaint within 60 days of this Order.



       IT IS SO ORDERED .
                   . ·/[l
       DATED this l, ·"cfuy of January, 2019.
                       '

                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 - OPINION AND ORDER
